Citation Nr: 1618058	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[A separate decision and remand, issued concurrently with this decision (Board Docket No. 15-36 726) addresses the Veteran's appeals pertaining to multiple service connection claims and an increased rating claim.]


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. G.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran and Dr. G. testified before Veterans Service Representatives at a June 2008 hearing at the RO.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 travel Board hearing.  Transcripts of the hearings are associated with the electronic claims files.

When this case was before the Board in July 2011, the issue on appeal was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In a Joint Motion for Remand, the Secretary of Veterans Affairs and the Veteran, through his representative, moved that the July 2011 Board decision be vacated and remanded.  The Court granted the motion by Order in March 2012. 

Subsequently, when this case was most recently before the Board in July 2012, it was remanded for further development in compliance with the Court's Order.  The case has since been returned to the Board for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless processing system.  These records were reviewed in connection with the decision below.

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include epilepsy, psychomotor, competent, rated as 80 percent disabling; erectile dysfunction and Peyronie's disease, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; bilateral hearing loss, assigned a noncompensable rating; and periodontal disease resulting from Dilantin hyperplasia, also assigned a non-compensable disability rating. 
 
2.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 90 percent. 
 
3.  Affording the Veteran the benefit-of-the-doubt, the evidence of record shows that his service-connected epilepsy renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Remand Compliance

The Board notes that in the aforementioned joint motion, the parties agreed that a July 2007 VA examination report was inadequate for adjudication purposes as the examiner did not provide rationale for the opinion offered in the examination report; moreover, the examiner did not address the extent of functional and industrial impairment from the Veteran's service-connected disabilities.  

Accordingly, in July 2012 the Board remanded this case in pertinent part to afford the Veteran a VA examination.  This remand directive was accomplished in December 2012.  As such, compliance with the prior remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the grant of benefits, VCAA errors, if any, are not prejudicial.

TDIU Legal Criteria 

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Analysis

The Veteran asserts, and presented testimony to the contention, that he is entitled to a TDIU due to his service-connected psychomotor epilepsy disorder and side effects from various medications taken to treat that disorder. 

As noted above, the Veteran's service-connected disabilities include epilepsy, psychomotor, competent, rated as 80 percent disabling; erectile dysfunction and Peyronie's disease, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; bilateral hearing loss, assigned a noncompensable rating; and periodontal disease resulting from Dilantin hyperplasia, also assigned a non-compensable disability rating.  Hence, the Veteran has a combined disability rating of 90 percent and is eligible for consideration of TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25, Table I. 

By way of educational and occupational history, the Veteran reported on his June 2006 application for a TDIU that he obtained an undergraduate degree in marketing.  A resume and various letters from prospective employers indicate that the Veteran held various sales executive and management positions over the course of his career.  The Veteran reported that he was most recently employed in May 2006 and clarified the circumstances of the end of his employment at his April 2011 travel Board hearing, testifying that the company went bankrupt and closed its business. 

The Veteran was afforded a VA examination in July 2007 in which he reported two forms of seizure activity: a 30 second type that occurred twice per week and resulted in him remaining conscious but non-responsive to his surroundings, and a 45 second type that occurred once every three weeks and resulted in the slurring of words and drooping of the right side of his face.  According to the Veteran, his grand mal seizures were controlled by his medication, and he stated that he had not experienced one in approximately eight years.  The Veteran stated that he was unemployed.  As noted in the aforementioned joint motion, the parties agreed that a July 2007 VA examination report was inadequate for adjudication purposes as the examiner did not provide rationale for the opinion offered in the examination report; moreover, the examiner did not address the extent of functional and industrial impairment from the Veteran's service-connected disabilities.  

A June 2008 letter from the Veteran's VA clinical psychologist, M.F., stated in pertinent part that the Veteran had seizures recently and thus employers did not want to hire him because he could have a seizure at any time.  M.F. concluded that the Veteran could not hold down a job at present.

In June and November 2008 letters, the Veteran's VA neurologist, C.O., noted that the Veteran continued to have episodic spells of speech arrest, a manifestation of seizure activity, with garbled speech, drooling, and tremors of the right side of the body in spite of two major anticonvulsants.  She later identifies various non-service-connected disorders, including osteoporosis, chronic and mild ataxia, somnolence, and cervical degenerative arthritis.  Although C.O. ultimately concluded that the Veteran was unable to sustain employment, she did not indicate that the Veteran's employability was hindered solely by his service-connected disabilities.  Rather, she conceded that the Veteran "is totally disabled by the combination of his medical conditions" (emphasis added). 

In a July 2009 addendum letter, M.F. stated that the Veteran's seizure disorder had gotten worse as he aged, and employers did not want to hire him because his seizures were not under adequate control.  M.F. stated that the Veteran was unable to maintain employment because he was required to take drug tests, and thus, his seizure disorder would become apparent to his employers.  M.F. also identified various non-service related disabilities and opined that the Veteran was 100 percent disabled due to his "medical problems". 

A June 2010 VA treatment record showed that the Veteran reported that he continued to experience 30 second and one minute long varieties of seizures on a daily basis where he typically "goes blank".  The VA examiner noted that the Secretary of State recommended that people be free of seizures for six months before driving.  Under that criterion, the VA examiner recommended that the Veteran abstain from driving. 

The Veteran testified at his April 2011 travel Board hearing that he had not been employed since 2005, at which time the company he was working for became bankrupt and closed its business.  The Veteran further that he had previously been terminated in 1970, after his employer discovered that he was epileptic following drug screenings which revealed his epilepsy medications.  According to the Veteran, he subsequently maintained employment with smaller companies, where he felt that he was better able to "prevent anyone from...knowing that [he] was an epileptic."  Overall, the Veteran asserted that his service-connected epilepsy and effects from Dilantin cause problems primarily with his memory and confidence and thus prevented him from pursuing his aspiration of becoming an attorney. 

The Veteran submitted an affidavit in June 2012 in which he stated, in pertinent part, that he previously worked as a sales representative at multiple locations.  The Veteran stated that all of these jobs involved substantial amounts of travel, mostly by car.  The Veteran furthered that his condition hindered his ability to work as a salesman because he never had the energy to perform all the tasks required of the work, preventing him from being able to entertain clients as he needed to reserve his energy to be able to travel and perform other tasks.  He also stated that his condition required him to take frequent breaks and rest. 

A June 2012 statement by E.R.H., a vocational rehabilitation consultant, provided a detailed account of the Veteran's long history of treatment for his seizure disorder.  E.R.H. stated that based on the Veteran's long-time service-connected seizure condition with worsening progression of complications from the seizure medications as described in the VA medical records, it was at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation.

In response to the Board's remand, the Veteran was afforded a VA examination in December 2012 in which he reported that his psychomotor epilepsy had gotten modestly worse over the years.  He reported having [one] seizure every 10 days on average, lasting about one minute; he had one major motor seizure per year on average.  He stated that most seizures were brief and lasted about 30 seconds, occurring as frequently as every other day.  He reported that the longer-lasting seizures (lasting 90 seconds or more) occurred much less frequently.  The Veteran stated that he had been on consistent medication and had symptoms to include brief interruptions of consciousness or conscious control.  The examiner opined in pertinent part that the seizure disorder would prevent the Veteran from doing any dangerous work such as working on a scaffold, operating heavy machinery, driving a truck, but should not significantly impact a purely sedentary job.  The examiner also stated at a later portion of the examination report that the seizure disorder would impact and prevent any job in which there was a danger present to include driving a vehicle.  The examiner further stated that the disability would not preclude a sedentary job in a safe and secure facility (an office setting).

A March 2013 statement by E.R.H. noted that she reviewed the December 2012 VA examination and stated that the December 2012 examination did not change her opinion that the Veteran was unemployable since June 2008.  She noted that the Veteran's treating physician, C.O., reported in June 2008 that his neurological condition had progressively deteriorated over time and continued to have "episodic spells of speech arrest" with garbled speech, drooling, and tremor on the right side of the body.  He also had ongoing generalized nocturnal seizures with daytime sleepiness and mild loss of motor coordination.  E.R.H. stated that these types of ongoing seizures would be extremely disruptive in the workplace; not only would the Veteran's productivity be affected by such seizures, but the productivity of others working in close proximity would also be affected.  She further stated that an employer would also have to consider the safety of the Veteran as well as the safety of others, and the unpredictability of seizures made this an ongoing concern.  E.R.H. stated that without good control of the seizures, the Veteran was not employable in competitive employment and would not be able to maintain employment over the long-term if he were hired.  Therefore, she again stated that it was at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation back to June 2008.

After careful review of the record, the Board finds it is at least as likely as not that the Veteran experiences functional limitations due to service-connected epilepsy that preclude substantially gainful employment.  To the extent that the December 2012 VA examiner suggested that the Veteran could perform job duties in a sedentary environment that was not dangerous, to include not driving a vehicle, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's work experience, notably that his sale representative jobs required substantial amounts of travel.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical and mental acts required for substantially gainful employment due to his service-connected epilepsy.  Accordingly, TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


